

WARRANT SUBSCRIPTION AGREEMENT, dated as of May 13, 2011 (this “Agreement”), by
and between Richard Braddock, (the “Purchaser”), and Universal Business Payment
Solutions Acquisition Corporation, a Delaware corporation (the “Company”).
    

 
INTRODUCTION
 
In connection with the consummation of the Company’s initial public offering
(the “IPO”), the Company desires to issue and sell, and Purchaser desires to
purchase, on the terms and conditions set forth in this Agreement, 200,000
warrants (the “Warrants”), each to purchase one share of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) at an initial exercise
price of $6.90 per Warrant.
 
The Warrants shall have the terms set forth in the warrant agreement to be
entered into by and between the Company and Continental Stock Transfer & Trust
Company (“Continental”), as Warrant Agent, in connection with the IPO,
substantially in the form attached hereto as Exhibit A (the “Warrant
Agreement”).
 
In consideration of the premises and the mutual covenants and agreements
contained in this Agreement, Purchaser and the Company agree as follows:
 
1.           Purchase and Sale of Warrants.  The purchase and sale of the
Warrants shall occur simultaneously with the consummation of the IPO.  At least
24 hours prior to the date of the final prospectus in connection with the IPO,
the undersigned shall deliver $100,000.00 (the “Purchase Price”) to Continental
or such other agent as may be agreed to by the parties hereto (“Agent”) to hold
in an account until the Company consummates the IPO.  Simultaneously with the
consummation of the IPO, Agent shall deposit the Purchase Price, without
interest or deduction, into a trust account established by the Company for the
benefit of the Company’s public stockholders at JP Morgan Chase Bank, N.A., and
maintained by Continental, as trustee.  In the event that the IPO is not
consummated within fourteen (14) days of the date the Purchase Price is
delivered to Agent, Agent shall return the Purchase Price to the Purchaser, with
accrued interest.
 
2.           Terms of the Warrants.  Each Warrant shall have the terms set forth
in the Warrant Agreement.  In connection with the IPO, the Company and Purchaser
shall enter into an agreement granting holders of the Warrants registration
rights with respect to the Warrants and the shares of Common Stock issuable upon
exercise of the Warrants (the “Warrant Shares” and, together with the Warrants,
the “Securities”).
 
3.           Investment Representations and Covenants.
 
(a)           Purchaser is acquiring the Warrants for his, her or its own
account, for investment only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.  Unless a registration
statement is effective at the time of exercise of the Warrants, the Purchaser
covenants to acquire the Warrant Shares for his, her or its own account, for
investment only and not with a view towards, or for resale in connection with,
any public sale or distribution thereof.
 
(b)           Purchaser is an accredited investor as such term is defined in
Rule 501 of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended (the “Securities Act”). Purchaser
understands that its investment in the Securities involves a high degree of
risk. Purchaser has sought such accounting, legal and tax advice as Purchaser
has considered necessary to make an informed decision with respect to the
Purchaser’s acquisition of such Securities. Purchaser has knowledge and
experience in financial and business matters and knows of the high degree of
risk associated with investments generally and particularly investments in the
securities of development stage companies. Purchaser is able to bear the
economic risk of an investment in the Securities in the amount contemplated
hereunder for an indefinite period of time. Purchaser can afford a complete loss
of its investment in the Securities. Purchaser has had access to all information
that it believes is necessary, sufficient or appropriate in connection with the
purchase of the Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Purchaser understands that the Securities have not been and are
not being registered under the Securities Act or any state securities laws,
except as may be contemplated by any registration rights agreement between the
Company and the Purchaser, and may not be offered for sale, sold, assigned or
transferred unless (i) subsequently registered thereunder or (ii) sold in
reliance on an exemption therefrom.  No U.S. federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have any such governmental authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(d)           Purchaser understands that the Securities are being offered and
will be sold to it in reliance on specific exemptions from the registration
requirements of the U.S. federal and state securities laws and that the Company
is relying upon the truth and accuracy of, and the Purchaser’s compliance with,
the representations and warranties of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire such Securities.
 
4.           Certificates; Legends.
 
(a)           The certificates evidencing the Warrants shall be substantially in
the form attached as an exhibit to the Warrant Agreement and shall include a
legend substantially in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT” ), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS, AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION,
ONLY IF THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY REGARDING THE AVAILABILITY OF SUCH EXEMPTION UNDER THE SECURITIES
ACT AND SUCH OTHER APPLICABLE LAWS.
 
(b)           Additionally, the certificates evidencing the Insider Warrants (as
defined in the Warrant Agreement) shall include a legend substantially in the
following form:
 
IN ADDITION, PRIOR TO CONSUMMATION OF A MERGER, SHARE EXCHANGE, ASSET
ACQUISITION, PLAN OF ARRANGEMENT, RECAPITALIZATION, REORGANIZATION OR OTHER
SIMILAR BUSINESS COMBINATION WITH A   TARGET BUSINESS, THE SECURITIES
REPRESENTED HEREIN MAY BE TRANSFERRED ONLY TO (i)   THE COMPANY’S OFFICERS AND
DIRECTORS, ( ii ) AN ENTITY’S MEMBERS UPON ITS LIQUIDATION, ( iii ) BY BONA FIDE
GIFT TO A MEMBER OF AN INITIAL STOCKHOLDER’S IMMEDIATE FAMILY OR TO A TRUST, THE
BENEFICIARY OF WHICH IS AN INITIAL STOCKHOLDER OR A MEMBER OF AN INITIAL
STOCKHOLDER’S IMMEDIATE FAMILY FOR ESTATE PLANNING PURPOSES, ( iv ) BY VIRTUE OF
THE LAWS OF DESCENT AND DISTRIBUTION UPON DEATH, OR ( v ) PURSUANT TO A
QUALIFIED DOMESTIC RELATIONS ORDER.
 
(c)            Purchaser agrees, prior to any permitted transfer of the
Securities (other than a transfer pursuant to an effective registration
statement) , to give written notice to the Company expressing its desire to
effect such transfer and describing briefly the proposed transfer. Upon
receiving such notice, the Company shall present copies thereof to its counsel.
Purchaser shall not make any disposition of any Securities except in accordance
with the restrictions in the legend set forth in Sections 4(a) and 4(b) above
and the transferee shall have agreed to be comply with such restrictions as then
applicable.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.           Miscellaneous.
 
(a)           Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted to be given to either party
hereunder shall be in writing and shall be deemed given only if delivered to
such party personally (including by recognized overnight courier), or sent to
such party by facsimile transmission (promptly followed by a hard-copy delivered
in accordance with this Section 5(a)) or by registered or certified mail (return
receipt requested), with postage and registration or certification fees thereon
prepaid, addressed to such party at its address set forth below:
 
If to the Company:
 
Universal Business Payments Solutions Acquisition Corporation
c/o UBPS Services, LLC
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087
Attn: Bipin C. Shah
 
If to Purchaser, at the address set forth on the signature page hereto, or to
such other address as such party may have specified in a notice duly given to
the other party hereto as provided herein.  Such notice, request, demand,
waiver, consent, approval or other communication will be deemed to have been
given as of the date so delivered, telegraphed or mailed.
 
(b)           This Agreement may be amended, modified or supplemented at any
time by mutual agreement of the parties hereto.  Any amendment, modification or
revision of this Agreement and any waiver of compliance or consent with respect
hereto shall be effective only if in a written instrument executed by the
parties hereto.  For the avoidance of doubt, any such written instrument shall
only be effective if it is manually-signed by an individual with actual
authority to act on behalf of such party.
 
(c)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  Each of the parties hereto (i)
consents to submit itself to the personal jurisdiction of the United States
District Court for the Southern District of New York or the Supreme Court of the
State of New York, New York County in the event any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, New York
County.
 
(d)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(e)           If any term or other provision of this Agreement is determined to
be invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement shall remain in full
force and effect. Upon such determination, the parties hereto shall negotiate in
good faith to modify this Agreement so as to give effect to the original intent
of the parties hereto to the fullest extent permitted by applicable law.
 
(f)           This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 

   
UNIVERSAL BUSINESS PAYMENT
   
SOLUTIONS ACQUISITION
   
CORPORATION
         
By:
/s/ Bipin C. Shah
   
Name:
Bipin C. Shah
   
Title:
Chief Executive Officer
           
RICHARD BRADDOCK
           
By:
/s/ Richard Braddock
   
Address:
 

 
 
- 4 -

--------------------------------------------------------------------------------

 